Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Sep 2021 has been entered.
 
Response to Amendment
As a result of the amendments, the 112(a) and 112(b) rejection over Claims 1, 21-29 have been withdrawn.
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 11, 22-29, 31-40 are currently pending in this Office Action

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 22-29, 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 11, the claims recite an outer envelope having “at least one of a height or a width of no less than 4 inches” and a filter bag having “at least a height or a width of no less than 3 inches”. The limitations are found unsupported by the disclosure at the time of filing because the limitation encompasses all values above 4 inches for the envelope, and all values above 3 inches for the filter bag. The closest support is found page 2, lines 20-21 of applicant specification which recites “And in one embodiment, the outer envelope has a maximum dimension of five inches, and the filter bag has a maximum dimension of three and one-half inches” thereby only providing support for dimensions up to 5 inches and 3.5 inches respectively. 
 Claims 22-29 and 31-40 are rejected based on their dependency on a rejected claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2008/0095959) in view of McRae (More samples from Two Leaves and a Bud, Tea with Friends), Hubbard (4,801,464- cited in IDS filed 7 Dec 2018), Askew (US 2015/0140179), Abegglen et al. (US 2012/0301581), Benson et al (US 2015/0352044) and Jennifermaker (NPL-HOW TO MAKE DIY K-CUPS FOR AMAZING COFFEE YOU’LL LOVE).
Regarding Claim 1, Warner discloses a filter bag comprising only a single layer of a filter material (paragraph 24), the filter bag being containing a mass of coffee particles therein (coffee ground, paragraph 23), the single layer of the filter material having one folded edge at a bottom side of the filter bag (folded over itself, paragraph 24) and two ultrasonically-sealed opposing side seams and an ultrasonically-sealed top seam to form a closed envelope defining an inner volume of the filter bag and forming a front planar surface and a back planar surface of the filter bag (ultrasonic welding, paragraph 31), and the one folded edge, the two opposite side seams, and the top seam of the single layer of the filter material defining rectangular perimeters of the filter bag and the inner volume of the filter bag (see Fig. 2), wherein the inner volume of the filter bag contains the coffee particles and an empty space therein (paragraph 23), wherein the filter bag, when submerged in water and steeped for a period of time, provides unobstructed openings throughout the bottom side, the front surface, and the back surface of the filter bag, and wherein a volume of the mass of coffee particles occupies the inner volume of the filter bag to a level at which water freely flows through the filter bag, thereby generating a consumable coffee product (paragraph 2).   
Warner is silent to comprising: an outer envelope having four edges, two or more of the four edges being heat-sealed edges, the outer envelope having at least one of a height or a width of no less than 4 inches, and the four edges of the outer envelope forming a rectangular perimeter of the outer envelope; a mass of coffee particles ground from whole roasted coffee beans within a range of 8 to 20 grams, wherein less than 15% of the mass of the coffee particles have a dimension less than 400 microns, the filter bag fully within the outer envelope, wherein the filter bag has a height or a width of no less than 3 inches, and wherein the filter material exhibits a plurality of openings through the filter material, each the plurality of openings having a dimension of less than 400 microns and being sufficiently large to allow a passage of water through the filter material and sufficiently small, relative to a size of the coffee particles, to prevent passage of the coffee particles through the filter material; and 
an atmosphere of gas within the outer envelope, enveloping the filter bag and the coffee particles, the gas inert relative to the filter bag and the coffee particles exposed to the gas within the outer envelope. 
As to the limitation of an outer envelope, it would have been conventional to place individual infusion bags into an outer envelope to seal each infusion bag for single-use. McRae is relied on to teach similar types of sealed packages for infusible materials (i.e. tea). McRae discloses an outer envelope having one folded edge (bottom edge) and three heat-sealed edges (left, top, and right edges), wherein the four edges of the outer envelope forms a rectangular perimeter of the outer envelope (see image on page 1). 
Therefore, since McRae and Warner are both directed to single serving infusion bags to be steeped in hot liquid, it would have been obvious to one of ordinary skill in the art to use known structures for outer envelopes as taught by McRae for commercial purposes. 
In regards to the dimensions of each of the outer envelope and the filter bag, since the combination are directed to conventional individually sealed infusion bags, there is a reasonable expectation that the dimensions are within or at least near the claimed dimension. In any case, the court held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art. In this case, the claimed dimensions is a matter of desired quantity and brew strength that would have been obvious to one of ordinary skill in the art (See MPEP 2144.04.IV-A).
In any case, Askew is relied on to further provide a teaching of determining the dimensions of the filter bag sufficient to allow water to flow around the infusion (paragraph 48). In this case, Askew discloses a dimension of at least 45mm (which encompasses “no more than 3 inches”) with 1 to 5 g of substances. In view of Askew’s guidance, a filter bag having an increased amount of substance would require at least 45mm in a dimension. Therefore, it would have been obvious to one of ordinary skill in the art to determine the height of the filter bag to allow sufficient flow of water around the infusion substance. This therefore reads on a filter bag having an empty space which allows the coffee particles to swell and allows water to freely flow through the filter bag. 
As to the limitation regarding the mass quantity of ground coffee, Abegglen is relied on to teach conventional serving sizes for coffee beverages. That is, Abegglen discloses a capsule for brewing coffee, and encloses about 4 to 30 grams of coffee, based on the desired serving size (paragraph 98). Therefore, it would have been obvious to one of ordinary skill in the art to include the overlapping range based on the desired serving size. 
As to the limitation regarding particle size of the coffee grounds, Benson is relied on to teach known coffee ground sizes for use in single serve beverage packages, particularly to be infused with hot water (paragraph 47, 142). Benson discloses that the coffee grounds can range in sizes between 291 to 570 microns (paragraph 97). It is noted that the claim reads on 0% being 400 microns or less. Therefore, since Benson is also directed to dispensing coffee grounds within infusion bags for steeping, it would have been obvious to one of ordinary skill in the art to comprise 100% of coffee grounds to have dimensions in the overlapping range, such as 570 microns.  Additionally, it would have been obvious to one of ordinary skill in the art to size a plurality of opening on a filter material such that each the plurality of openings having a dimension of less than the particle size of the coffee ground and being sufficiently large to allow a passage of water through the filter material and sufficiently small, relative to a size of the coffee particles, to prevent passage of the coffee particles through the filter material. The relative size of the coffee particles in relation to the filter pores would have been routinely determined to achieve the desired brew strength and to prevent passing of the ground particles into the brewed beverage. Jennifermaker is provided to show that conventional coffee grounds can be used in both conventional applications, as well as pressurized brewing such as KEURIG (page 4 of Jennifermaker - “How I make My DIY K-CUPS”; paragraph 35 of Benson). That is, Jennifermaker is directed to a refillable K-CUP that allows the user to use their “favorite coffee (grounded)”. Since Benson is also directed to capsules used in KEURIG machines, one of ordinary skill in the art would have been able to apply the particle size of Benson in other applications of coffee brewing with a reasonable expectation of success. 
In regards to the atmosphere of gas, Hubbard is further relied on to show that it is known to package tea bags within outer envelopes (i.e. packet) in inert gas to protect the contents against deterioration by excluding air and moisture (see Col. 2, Ln. 25-30). Therefore, it would have been obvious to seal the envelope in an atmosphere of inert gases to exclude air and moisture from the package, thus protecting the contents. 
Regarding Claim 22, Warner further teaches comprising a string and tag, the tag attached to one end of the string, and the filter bag attached to the other end of the string (paragraph 27).  
Regarding Claims 39 and 40, as discussed in Claim 1, Askew discloses a dimension of at least 45mm with 1 to 5 g of substances. In view of Askew’s guidance, a filter bag having an increased amount of substance would require at least 45mm in a dimension (paragraph 48). Therefore, it would have been obvious to one of ordinary skill in the art to determine the height of the filter bag to allow sufficient flow of water around the infusion substance. The court held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art. In this case, the claimed dimensions is a matter of desired quantity and brew strength that would have been obvious to one of ordinary skill in the art (See MPEP 2144.04.IV-A).

Claims 11 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Rea et al. (US 2004/0261370). 
Regarding Claim 11, the combination as applied to Claim 1 teaches a method for providing a single-serve coffee package, the method comprising: providing a filter material exhibiting a plurality of openings through the filter material, each of the plurality of openings having a dimension of less than 400 microns; placing a mass within a range of 8 to 20 grams of coffee particles ground from whole roasted coffee beans in the filter bag through the open side, wherein less than 15% of the mass of coffee particles have a dimension less than 400 microns, and wherein the filter bag is configured to prevent passage of the coffee particles through a Application No. : 15/684,528Page: 4of17plurality of openings in the filter material, and wherein the plurality of openings are sufficiently large to allow a passage of water through the filter material and sufficiently small, relative to a size of the coffee particles, to prevent passage of the coffee particles through the filter material; 
ultrasonically sealing and cutting the an open edge of the filter bag to form a sealed edge, thereby enclosing the mass of coffee particles and an empty space within an inner volume defined by a closed enveloped formed of only the single layer of the filter material, wherein the single layer of the filter material does not overlap at along the front surface, or the back surface, and wherein the folded edge, the first ultrasonically-sealed seam, the second ultrasonically-sealed seam, and the sealed edge define rectangular perimeters of the filter bag and the inner volume of the filter bag; folding a laminated film, and heat sealing the edges of the laminated film to form an outer envelope having a folded edge, an opposite side seam, a bottom side seam, and an open edge; placing the filter bag into the outer envelope; backfilling the outer envelope with an atmosphere of gas, thereby enveloping the filter bag and the coffee particles with the gas, the gas being inert relative to the filter bag and the coffee particles exposed within the outer envelope; and heat sealing and cutting the open edge of the outer envelope, forming a single serve coffee package, and wherein Askew is relied on to modify the dimensions of the filter bag to allow free flow of water through the coffee particles (see rejection of Claim 1).  
The combination does not specifically recite the step of providing a continuous roll of filter material and laminate material; or the particular orders of forming the heat-sealed edges to ultimately form the enclosure/outer enveloped having a folded edge and three heat sealed edges. 
However, since Warner discloses the final structure of having a folded bottom edge, an ultrasonic sealed opposing side edges, and an ultrasonic sealed top edge, and McRae similarly discloses a similar final product of having an outer envelope with one folded edge and three sealed edge, it would have been obvious to one of ordinary skill in the art to pursue the methods of filling the filter bag, and inserting the filter bag within said outer envelope. In regards to placing the filter bag into the outer envelope, to achieve the final structure, one could provide an outer envelope with a folded edge, inserted the filter bag and then seal the other three edges; or, provide an outer envelope with a folded edge and one sealed edge, insert the filter bag and then seal the other two edges; or, provide an outer envelope with a folded edge and two sealed edge, insert the filter bag and then sealing the open edge. Since there is a finite number of solutions for sealing the filter bag within an outer envelope, it would have been obvious to one of ordinary skill in the art to try the claimed method of filling and sealing (See MPEP 2143.E). Furthermore, since McRae suggest all the structural limitations of the outer envelope (three sealed edge and one folded edge), the particular limitation of sealing the filter bag into the outer envelope having a folded edge and two sealed edge does not make a patentable distinction over the prior art, since the recited step does not provide unexpected results. Likewise, the discussion above is also applicable to the step of placing the quantity of coffee grounds into the filter bag. In any case, Rea et al. is further relied on to teach a process of making similar infusion bags, wherein the infusion bag comprises a folded side, and three sealed edges (see Fig. 2). Rea discloses the method of folding a continuous roll of the filter material (paragraph 13 and 2 of Fig. 3) and wherein a side seal orthogonal to the fold is provided (ST of Fig. 3) and an additional seal (SL) is provided to form an opening (unsealed mouth 7) configured to receive the contents. After the infusion bag is filled, the unsealed mouth is then sealed to fully enclose the contents within the infusion bag (see Fig. 10). Therefore, since Rea is directed to making similar infusion bags, it would have been obvious to one of ordinary skill in the art to form the infusion bag of the combination by folding a continuous web of filter material, seal two edges, fill the infusion bags, and then seal the opening. The particular order of the fill and seal steps would have been obvious to one of ordinary skill in the art absent new or unexpected results (see MPEP 2144.04.IV.C). 
Regarding Claim 31, Warner further teaches comprising a string and tag, the tag attached to one end of the string, and the filter bag attached to the other end of the string (paragraph 27).  

Claims 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 22 and 31, further in view of Reynolds (Twining’s tea is wrapped in compostable film, Greener Package). 
Regarding Claims 23 and 32, while McRae is directed to an outer envelope comprising biodegradability (see print on outer envelope, which reads “biodegradable tea sachet and sleeve” backwards – see at least the first picture on the 2nd page), the combination is silent to wherein the filter bag is formed from at least 95% by weight biodegradable materials.  
Reynolds is further relied on to also teach a biodegradable outer envelope for infusible beverage products (“Twinings tea”), wherein the outer wrapping is made of 95% by weight compostable materials (see Page 2, last paragraph). Furthermore, it is also apparent that McRae teach fills the inner volume of the filter bag of more than half the height of the filter bag (see images on Page 2). 
Therefore, since McRae and Reynolds are both directed to biodegradable outer envelopes for infusible products, it would have been obvious to one of ordinary skill in the art to use known suitable films used for the same purpose to improve the biodegradation of the outer envelope.  

Claims 24-27, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23 and 32, further in view of Stanley et al. (US 2014/0099455). 
Regarding Claims 24 and 33, McRae further teaches wherein an outer layer of the outer envelope is printable to display information and indicia (see images). The combination is silent to wherein the outer envelope is constructed as a laminate with an inner layer and an outer layer, the inner layer and the outer layer of the laminate being combined with an adhesive, wherein the inner layer of the laminate is formed from a heat-sealable material heat sealed onto itself, the outer layer forms a barrier to moisture and gas.  
Stanley is relied on teach multilayered films for enclosing food materials (see ABSTRACT), wherein the layers are at least 95% bio-based. Stanley further discloses an embodiment where the laminate is made from multiple layers (see paragraph 17, and Fig. 3), to further improve the stability and performance properties of the multilayer film (see paragraph 20), which includes an inner layer (sealant layer) and an outer barrier layer (barrier material layer), combined with an adhesive (tie layers), wherein the layers are heat sealable (paragraph 33), wherein the outer layer is printable (ink layers). 
Therefore, since Stanley is also directed to biodegradable films, it would have been obvious to one of ordinary skill in the art to provide additional layers to form a multilayer laminate to impart desired properties. 
Regarding Claim 25, the limitation of the tag being “ultrasonically” attached is not seen to provide patentable weight since the limitation is a product-by-process limitation and only gives the implied structure of being attached. Since the claim is directed to a product, and the prior art discloses a tag that is attached, the prior art meets the limitations since it contain the similar structure of an attached tag.
Regarding Claims 26 and 35, Stanley further teaches wherein the outer envelope includes recyclable petroleum-based materials (paragraph 91) and a layer of metallization to add additional barrier properties (paragraph 50-51).  
Regarding Claims 27 and 36, Stanley further teaches wherein the inner layer and the outer layer of the laminate are each made from at least 95% by weight biodegradable materials, and the adhesive is formed of at least 95% by weight biodegradable materials (paragraph 9).  
Regarding Claim 34, while Warner discloses a string and tag, Warner is silent to specifically attaching one end of the string to the tag ultrasonically, and attaching the other end of the string to the filter bag ultrasonically. However, since Warner discloses ultrasonic welding as a suitable sealing method (paragraph 31), it would have been obvious to one of ordinary skill in the art to similarly attach the strings and tag to the tea bag ultrasonically. 

Claims 28-29, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 25 and 34, further in view of Saitoh et al. (US 2012/0000369). 
Regarding Claims 28 and 37, Warner further teaches wherein the filter bag is rectangular (Fig. 2), but is silent to wherein the filter material is non-woven fabric. Saitoh et al is relied on to teach an infusion bag that also contains biodegradable fibers such as polylactic acid (paragraph 60) and indicates that the fabric can interchangeably be woven or non-woven fabrics. Therefore, since Saitoh is also directed to biodegradable filter materials, it would have been obvious to one of ordinary skill in the art to interchangeably use non-woven fabrics known for brewing coffee. 
Regarding Claims 29 and 38, Warner further teaches wherein the string is made from multiple woven strands of polylactic acid material that is at least 95% by weight biodegradable (string may be made from the sealed layers themselves, paragraph 27), and the filter bag is made from at least 95% by weight biodegradable polylactic acid material (paragraph 15). 


Response to Arguments
Applicant’s arguments in the remarks in the response filed 17 Sep 2021 has been considered but is found not persuasive over the prior art of record. 
Applicant argues that one of ordinary skill in the art would not have combined the teachings of Warner, Abegglen, and Benson in the manner proposed by the Examiner because Abegglen and Benson are directed to pressurized brewing whereas Warner is directed to infusion brewing (section A of the remarks). However, the arguments are not persuasive, because similar coffee grounds can be used for both pressured brewing and infusion brewing. That is, known beverage machines such as KEURIG (used by the Benson reference, paragraph 35) allows user to use refillable capsules using conventional coffee grounds (“Your favorite coffee (grounded)”, see NPL Jennifermaker < https://jennifermaker.com/diy-k-cups-better-tasting-coffee-love/>) . Therefore, since conventional coffee grounds are usable in both immersion brewing as well as pressured brewing such as one provided by KEURIG, applicants arguments are not persuasive because one of ordinary skill in the art would not be taught away from combining the Abegglen and Benson reference due to the type of brewing taught by the reference. 
As to section B, applicant argues that the Examiner inappropriately relied on the Case Law to teach the dimensions of the filter bag; however, the argument is not persuasive because Askew already recognizes that an infusion package requires a certain dimensions relative to the amount of coffee grounds to improve the flow of water around the infusible material (paragraph 48 of Askew). Therefore, applicant’s dimensions do not appear to be unexpected for providing more filter area for passage of hot water and allowing the grounds to swell and absorb water, since this is also taught by the Askew reference. It is also not clear as to how the dimensions of the outer envelope would have an effect on the passage of water through the filter bag during infusion. The outer envelope is construed to merely hold the filter bag therein, and is not seen to have an effect on the infusion rate of the coffee grounds during brewing. 
As to section C, applicant argues that one of ordinary skill in the art would not have looked to the teaching of Askew to modify Warner because Askew is directed to a trapezoidal shaped filter bag and is concerned with overcoming the disadvantages of the flat infusion packages such as those taught by Warner. However, the arguments are not found persuasive because Askew’s generic teaching of allowing infusion material to have room to move within the filter bag is seen to be advantageous to filter bags of any shape. That is, paragraph 48 of Askew generically teaches that flavor is improved if the filter bag is sufficiently large enough to allow water to flow around the infusion material. Askew does not indicate any exclusivity of this concept on solely trapezoidal or gusset bags. Therefore, it is maintained that one of ordinary skill in the art would have looked into the Askew reference to improve the flow of water around the infusible material by providing a larger filter bag relative to the amount of coffee grounds. 
As to section D, applicant argues that the submitted evidence of commercial success is adequate. However, applicant’s arguments are not persuasive because applicant still does not provide any evidence of market share. “Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988).” (SEE MPEP 716.03B.IV). Applicant asserts that the examiner disregards the evidence of licensing success; however, the evidence of licensing success is an exhaustive list of partners and do not specifically convey that the licensing program succeeds for reasons related to the unobviousness of the claimed invention. EWP Corp. v. Reliance Universal, Inc., 755 F.2d 898, 225 USPQ 20 (Fed. Cir. 1985) (evidence of licensing is a secondary consideration which must be carefully appraised as to its evidentiary value because licensing programs may succeed for reasons unrelated to the unobviousness of the product or process, e.g., license is mutually beneficial or less expensive than defending infringement suits). Licensing agreements are merely legal contracts between two parties that allows use of the product or brand and does not indicate patentability. Please see MPEP 716.03 for requirements of commercial success. 
In response to applicant’s arguments that the secondary references are “weak” as one of ordinary skill in the art would not have modified Warner’s infusion to arrive to the package of claim 1, the argument is not persuasive in view of the response above and the rejection presented in this Office Action. The examiner maintains that the combination of the cited prior art is proper and that each reference provides motivation for their respective modifications. 
To reiterate, Abegglen is relied on to teach conventional serving sizes for coffee beverages. That is, Abegglen discloses a capsule for brewing coffee, and encloses about 4 to 30 grams of coffee, based on the desired serving size (paragraph 98). Therefore, it would have been obvious to one of ordinary skill in the art to include the overlapping range based on the desired serving size. 
Benson is relied on to teach known coffee ground sizes for use in single serve beverage packages, particularly to be infused with hot water (paragraph 142). Benson discloses that the coffee grounds can range in sizes between 291 to 570 microns. It is noted that the claim reads on 0% being 400 microns or less. Therefore, since Benson is also directed to dispensing coffee grounds within infusion bags for steeping, it would have been obvious to one of ordinary skill in the art to comprise 100% of coffee grounds to have dimensions in the overlapping range, such as 570 microns.  Additionally, it would have been obvious to one of ordinary skill in the art to size a plurality of opening on a filter material such that each the plurality of openings having a dimension of less than the particle size of the coffee ground and being sufficiently large to allow a passage of water through the filter material and sufficiently small, relative to a size of the coffee particles, to prevent passage of the coffee particles through the filter material. The relative size of the coffee particles in relation to the filter pores would have been routinely determined to achieve the desired brew strength and to prevent passing of the ground particles into the brewed beverage. Jennifermaker is provided to show that conventional coffee grounds can be used in both conventional applications, as well as pressurized brewing such as KEURIG (paragraph 35). That is, Jennifermaker is directed to a refillable K-CUP that allows the user to use their “favorite coffee (grounded)”. Since Benson is also directed to capsules used in KEURIG machines, one of ordinary skill in the art would have been able to apply the particle size of Benson in other applications of coffee brewing with a reasonable expectation of success. 
In regards to the atmosphere of gas, Hubbard is further relied on to show that it is known to package tea bags within outer envelopes (i.e. packet) in inert gas to protect the contents against deterioration by excluding air and moisture (see Col. 2, Ln. 25-30). Therefore, it would have been obvious to seal the envelope in an atmosphere of inert gases to exclude air and moisture from the package, thus protecting the contents. 
Askew is relied on to further provide a teaching of determining the dimensions of the filter bag sufficient to allow water to flow around the infusion (paragraph 48). In this case, Askew discloses a dimension of at least 45mm with 1 to 5 g of substances. In view of Askew’s guidance, a filter bag having an increased amount of substance would require at least 45mm in a dimension. Therefore, it would have been obvious to one of ordinary skill in the art to determine the height of the filter bag to allow sufficient flow of water around the infusion substance. This therefore reads on a filter bag having an empty space which allows the coffee particles to swell and allows water to freely flow through the filter bag. 
The Rejection of Claim 11 is rejected for the reasons discussed above. It is noted that Claim 11 comprises several generic steps of forming a filter bag such a suggestion of the structure necessarily includes the steps involved; such as, a prior art teaching 8 to 20 grams of coffee grounds is presumed to teach “placing coffee particles ground from whole roasted coffee beans in the filter bag through the open side…”. Where the steps require more than mere suggestion of the structure, it is maintained that the limitation has been addressed in the rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792